Title: Thomas Jefferson to David Bailie Warden, 28 March 1811
From: Jefferson, Thomas
To: Warden, David Bailie


          
            Dear Sir
            Monticello Mar. 28. 11.
          
             Your letter of the 18th gives me the hope you have recieved that which I had taken the liberty of putting under your care for M. Tracy: and the further hope also that those I now inclose for Mde de Tessé M. de la Fayette & mr Walsh may reach you in time. Mde de Tessé I believe you know is the aunt of M. de la Fayette. mr Walsh is our Consul at Cette, a countryman I think of yours, who has resided in France a great many years, a man of great worth, and carrying on a respectable commerce. should your official functions bring you into correspondence, you will find him worthy of your confidence & kindness. my present intercourse with him is as a wine merchant.  I sincerely congratulate you on your appointment, so much the more honorable as it was with the unanimous vote of the Senate. I can say with sincerity that you carry my best wishes with you. I am to thank you for the magazines you were so kind as to send me. the family is now all engaged in reading them. they desire me to add their thanks also for the pieces you had sent them. if you leave any occasion of call for money in this country, or any correspondent to whom paiments made here would be equivalent to making them in Paris, I should probably sometimes request you to send me a volume which might now & then strike my notice. but the difficulty of making small remittances to Paris, cuts off that resource. Accept my best wishes for a safe & pleasant voyage and the assurances of my great esteem & respect
          
            Th:
            Jefferson
        